Citation Nr: 1413488	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from October 1986 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen the Veteran's claim for service connection for a cervical strain (claimed as residuals of neck strains).

In February 2013, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

At his hearing, the Veteran submitted two private medical statements relevant to his claim.  He also provided a signed waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Board may proceed to consider his claim on appeal.  See 38 C.F.R. § 20.1304(b) (2013).

During the Veteran's Board hearing, he reported having headaches since military service, and depression and anxiety associated with his neck pain.  See Board hearing transcript at pages 3, 10, and 12.  The Board construes the Veteran's statements as claims of entitlement to service connection for headaches and a psychiatric disorder, claimed as depression/anxiety.  The matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A November 1995 rating decision denied service for residuals of neck strains; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the November 2005 decision denying  service connection for residuals of neck strains raises a reasonable possibility of substantiating the claim.

3.  The evidence of record is at least in equipoise as to whether a cervical spine disorder, diagnosed as C5-C6 cervical disk disease and osteoarthritis of the cervical spine, had its onset in service or is otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying a claim of entitlement to service connection for residuals of neck strains is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the November 1995 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a cervical spine disorder and then grants the claim, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. New and Material Evidence

A November 1995 rating decision denied the Veteran's claim of service connection for residuals of neck sprains, finding that, while service treatment records showed treatment for neck strains, the condition was temporary and resolved with treatment.  It was found that no permanent residual disability was evidenced at the time of his separation from active military service.

The Veteran was notified in writing of the RO's November 1995 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the November 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in April 2008.  

The evidence added to the record since the November 1995 rating decision includes the Veteran's oral testimony in support of his claim and a February 2013 statement from the P.G.R., M.D., his neurosurgeon, noting that the Veteran gave a 20 year history of cervical spine pain and underwent anterior cervical discectomy and fusion in June 2011.  Dr. P.G.R. stated that the Veteran's cervical spine problems could be from an old injury or could be chronic in nature.

In a March 2013 signed statement, W.J., M.D., the Veteran's treating physician, opined that it was "quite likely" that the Veteran's musculoskeletal disease originated in the 1990s as he had early diagnoses of "'cervical dysfunction"' that proved refractory to various interventions.  

During his Board hearing, the Veteran testified that he experienced neck pain that started in service and was unsuccessfully treated with prescribed muscle relaxers and physical therapy.  See Board hearing transcript at pages 3-4.  He sought medical treatment soon after his discharge and continued to experience neck pain for which he underwent surgery in 2011.  Id.

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology that tend to suggest that a cervical spine disorder may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


III. Service Connection

Contentions

The Veteran seeks service connection for a cervical spine disorder that he testified had its onset in approximately 1989 in service when he developed neck pain and headaches.  See Board hearing transcript at page 3.  His neck pain was unsuccessfully treated with prescribed muscle relaxers and physical therapy.  Id. at 3-4.  He sought chiropractic and medical treatment within a month of his discharge from active service.  Id.  His neck pain continued and he underwent neck surgery in 2011.

Thus, the Veteran maintains that service connection is warranted for a cervical spine disorder.  Upon review of the evidence of record, and after considering the laws and regulations applicable to his claim, the Board concludes that the evidence is in equipoise and the claim should be granted.

Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990

Service treatment records reflect the Veteran's repeated complaints of neck pain.  In December 1993, a clinician noted degenerative joint disease of the cervical and upper thoracic spine, although results of x-rays of his cervical spine taken in March 1994 were normal.  An August 1994 medical history includes the Veteran's complaints of having severe headaches and neck problems for approximately five years.  When examined for separation in March 1995, the Veteran reported having headaches and neck pain; his spine was normal on clinical evaluation at that time.

The post service private medical evidence, dated from 2004 to 2013, includes the Veteran's reports of neck pain that were treated with chiropractic treatment, physical therapy, and cervical epidural injections.  Results of an October 2005 magnetic resonance image (MRI) of the Veteran's cervical spine include prominent degenerative changes with straightening of the spine, worse at C5-6.  X-rays taken in November 2005 show marked degenerative disc disease at the C5-6 level.  An August 2007 private treatment record includes diagnoses of cervical spondylosis, degenerative disk disease of the cervical spine, and radiculitis.  

In December 2010, a VA examiner diagnosed the Veteran with C5-C6 cervical disk disease and osteoarthritis of the cervical spine due to aging.  The examiner provided a negative nexus opinion of both disorders having an onset in service based on the absence of documentation in the service treatment records.  

In June 2011, the Veteran underwent anterior cervical discectomy and fusion, according to the February 2013 statement from Dr. P.G.R., his neurosurgeon.  The physician noted the Veteran's reported history of neck pain for 20 years for which a MRI was performed.  The medical specialist reviewed the Veteran's medical records and stated that the problems the Veteran had in the cervical spine certainly could be from an old injury, or could be chronic in nature.  What the neurosurgeon viewed on the MRI certainly could be changes that started many years ago and ultimately culminated in disk protrusion/spur formation.  The physician noted that this apparently dated to 1990 and was exacerbated by a motor vehicle accident in 1992.

In a March 2013 statement, W.J., M.D., the Veteran's treating physician, reviewed the Veteran's military medical records and opined that it was "quite likely" that his musculoskeletal disease originated in the early 1990s as he had early diagnoses of "'cervical dysfunction"' that proved refractory to various interventions.  

Here, the service treatment records provide evidence of complaints of neck pain, although a cervical spine disorder was not diagnosed in service.  The Veteran also provided credible testimony regarding his cervical spine symptoms in service.  The Board has no basis for discrediting such lay evidence.  

Thus, the record is at least in equipoise as to an in-service incurrence of cervical spine problems.  The record also clearly establishes a current diagnosis of a cervical spine disorder, noted to have a history of symptoms dating back at least 20 years.  Moreover, in this case, the lay evidence from the Veteran is found sufficient to support the later-documented medical diagnosis of C5-C6 cervical disk disease and osteoarthritis of the cervical spine.  See Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (Fed. Cir. 2007).

In March 2013, Dr. W.J., the Veteran's treating physician, opined that it was "quite likely" that his musculoskeletal disease originated in the 1990s, as he had early diagnoses of cervical dysfunction that proved refractory to various interventions, and, in February 2013, Dr. P.G.R. reported that the Veteran's cervical spine problems could be from an old injury, or could be chronic in nature.  

These medical opinions have probative value and, after reviewing the record, the Board finds that such is plausible and probative.  Additionally, the Veteran stated that he experienced significant neck pain in service, an allegation that he is competent to make as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Hence, in view of the totality of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a cervical spine disorder, diagnosed as C5-C6 cervical disk disease and osteoarthritis of the cervical spine, that is related to his active military service.  Accordingly, the Board resolves all reasonable doubt in his favor and finds that entitlement to service connection for a cervical spine disorder, diagnosed as C5-C6 cervical disk disease and osteoarthritis of the cervical spine, may be granted

In allowing the claim, the Board acknowledges the negative opinion provided by the VA examiner in December 2010.  However, such opinion was accompanied by an inadequate rationale.  Indeed, the sole basis for the examiner's opinion appears to be the absence of documented in-service treatment.  This, standing alone, is an impermissible basis for providing a negative opinion.  Dalton v. Peake, 21 Vet. App. 23 (2007). 

As such, a grant of service connection is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. at 55-56. 




ORDER

Service connection for a cervical spine disorder, diagnosed as C5-6 disk disease and osteoarthritis of the cervical spine, is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


